Case 1:20-cr-20098-FAM Document 1 Entered on FLSD Docket 02/21/2020 Page   1 of YH
                                                                     FILED by   6                              D.C.


                                                                                           Feb 20, 2020
                              UNITED STATES DISTRICT COURT
                                                                                            ANGELA E. NOBLE
                              SOUTHERN DISTRICT OF FLORIDA                                 CLERK U.S. DIST. CT.
                                                                                           S. D. OF FLA. - M IAMI
                        ~1)8-~~98-CR-MORENO/LOUIS
                                        18 U.S.C. § 20l(b)(2)(A)
                                        18 u.s.c. § 2
                                        18 U.S.C. § 98l(a)(l)(C)

  UNITED STATES OF AMERICA

  vs.

  EMIR GILBERTO REYES-HERNANDEZ,


  _______________Defendant.
                                               ./


                                           INDICTMENT

         The Grand Jury charges that:

                                   GENERAL ALLEGATIONS

         At all times material to this Indictment:

                          The Veterans Health Administration Program

         1.     The United States Department of Veterans Affairs ("VA") was a cabinet-level

  department of the United States government. Its mission was to care for United States military

  veterans and their dependents.

         2.     The VA included the Veterans Health Administration ("VHA"). The VHA was a

  federally funded program that provided free or below-cost health care benefits, including hospital

  benefits, to over nine million United States veterans. The United States Executive in Charge,

  Office of the Under Secretary for Health, directed the VHA system.

         3.     The VHA ordered supplies for its hospitals through trained employees who initiated

  orders for supplies based upon requests or physical inventory assessments. These employees

  were typically part of a department within the VHA known as the Logistics Service. Some

  employees in the Logistics Service were permitted to hold a government-issued U.S. Bank Visa
Case 1:20-cr-20098-FAM Document 1 Entered on FLSD Docket 02/21/2020 Page 2 of 6



 credit card ("purchase cardholders") for the purpose of purchasing supplies for the VHA.

 Purchase cardholders initiated purchases, after obtaining supervisor approval, by creating an

 electronic purchase order within a VHA database.

        4.      Purchase cardholders' responsibilities included following federal and VHA

 acquisition regulations. For example, purchase cardholders placing orders were required to use

 certain vendors or sources before going to the "open market" to make purchases. Prior to using

 the "open market" to procure supplies, purchase cardholders conducted market research and

 documented why an "open market" vendor was being used, rather than a required source. If

 making a purchase through a non-contracted vendor, the purchase cardholder was required to

 ascertain the market rate for the requested supplies and ensure that the VHA was not overpaying

 for the supplies. Purchase cardholders were required to submit a waiver form, called VHA Form

 10-0384, when placing an order with an "open market" vendor.

        5.      When the purchased order arrived at a medical center warehouse, warehouse

 employees were required to open the package, check the invoice against the purchase order, enter

 the item(s) in the VHA database, and deliver the item(s) to their designated location.        The

 purchase cardholder was responsible for confirming that all received orders were documented in

 the VHA database. Vendors were paid directly by U.S. Bank who, in tum, was reimbursed by

 the VHA via U.S. Treasury electronic funds transfers (EFTs) for charges placed on the credit card.

                              The Defendant and Related Entities

        6.     The Miami VHA Healthcare System served veterans m three South Florida

 counties:   Miami-Dade, Broward and Momoe, with an estimated Veteran population of

 approximately 149,000. The Miami VHA Healthcare System included a hospital called the Bruce

 W. Carter Department of Veterans Affairs Medical Center ("the Miami Medical Center"), located



                                                 2
Case 1:20-cr-20098-FAM Document 1 Entered on FLSD Docket 02/21/2020 Page 3 of 6



 at 1201 N.W. 16th Street, in Miami, Florida. The Miami Medical Center housed 372 hospital

 beds, including a four-story community living center attached to the main facility.

         7.     Defendant EMIR GILBERTO REYES-HERNANDEZ was employed as an

 inventory management specialist at the Miami Medical Center.             As part of his duties and

 responsibilities, REYES-HERNANDEZ monitored the supply inventory at the Miami Medical

 Center and purchased additional supplies as needed. In order to purchase the required supplies,

 REYES-HERNANDEZ was a purchase cardholder.

        8.      JAF Supply, Inc., Supply4vet, Inc., Delray Medical Supply/Distributors, Inc.,

 Sunshine Supply USA, Inc., Marf Group, LLC, and E&J Supply, Inc. ("the Vendor Companies")

 were companies operating in the Southern District of Florida and were doing business in Miami

 and elsewhere as supply vendors to the Miami Medical Center and other VA hospitals. Jorge

 Flores was the principal and operator of the Vendor Companies.

                               BRIBERY OF PUBLIC OFFICIALS
                                   (18 U.S.C. § 201(b)(2)(A))

        On or about February 26, 2019, in Miami-Dade County, in the Southern District of Florida,

 and elsewhere, the defendant,

                           EMIR GILBERTO REYES-HERNANDEZ,

 being a public official, did, directly and indirectly, corruptly demand, seek, receive, accept, and

 agree to receive and accept anything of value personally, that is, nine hundred twenty dollars

 ($920) in cash, in return for being influenced in the performance of any official act, that is, to

 initiate purchase orders from Delray Medical Distributors, Inc. and Supply4vet, Inc.

        In violation of Title 18, United States Code, Sections 201(b)(2)(A) and 2.




                                                   3
Case 1:20-cr-20098-FAM Document 1 Entered on FLSD Docket 02/21/2020 Page 4 of 6



                                           FORFEITURE
                                      (18 U.S.C. § 98 t (a)(l)(C)

         1.     The allegations of this Indictment are hereby re-alleged and by this reference fully

 incorporated herein for the purpose of alleging forfeiture to the United States of certain property

 in which the defendant, EMIR GILBERTO REYES-HERNANDEZ, has an interest.

        2.      Upon conviction of a violation of Title 18, United States Code, Section 201 , as

 alleged in this Indictment, the defendant shall forfeit to the United States any property constituting,

 or derived from , proceeds obtained, directly or indirectly, as the result of such offense, pursuant to

 Title 18, United States Code, Section 98l (a)( l)(C).

        All pursuant to Title 18, United States Code, Section 981 (a)(l )(C) and the procedures set

 forth at Title 21, United States Code, Section 853, as incorporated by Title 28, United States

 Code, Section 246l(c).



                                                                A TRUE BILL




                                                                                                           I

 ARIANA FAJARDO ORSHAN                 \
 UNITED STATES ATTORNEY




 AMANDA PERWIN
 ASSISTANT UNITED ST ATES ATTORNEY




                                                                                                           f
                                                                                                           I
                                                                                                           1
                                                   4



                                                                                                           I
       Case 1:20-cr-20098-FAM Document 1 Entered on FLSD Docket 02/21/2020 Page 5 of 6
                                                      UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                                  CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
v.
                                                                          CERTIFICATE OF TRIAL ATTORNEY*
EMIR GILBERTO REYES-HERNANDEZ,
                                                                          Superseding Case Information:
                                      Defendant.

Court Division: ( Select One)                                             New defendant(s)               Yes        No
 ✓     Miami                  Key West                                    Number of new defendants
       FTL                    WPB                  FTP                    Total number of counts

           I.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
           2.      I am aware that the information supplied on this statement will be relied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3161.
           3.      Interpreter:    (Yes or No)                   No
                   List language and/or dialect
           4.      This case will take                   days for the parties to try.
           5.      Please check appropriate category and type of offense listed below:

                   (Check only one)                                                (Check only one)


                                                            ✓
           I       0 to 5 days                                                     Petty
           II      6 to 10 days                                                    Minor
           III     I l to 20 days                                                  Misdem.
           IV      21 to 60 days                                                   Felony               ✓

           V       61 days and over
           6.       Has this case previously been filed in this District Court?                       (Yes or No)   No
            If yes: Judge                                     Case No.
            (Attach copy of dispositive order)                                       --------------
            Has a complaint been filed in this matter?                    (Yes or No)           No
            If yes: Magistrate Case No.
            Related miscellaneous numbers:
            Defendant(s) in federal custody as of
            Defendant(s) in state custody as of
            Rule 20 from the District of
            ls this a potential death penalty case? (Yes or No)

            7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                    prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No '

            8.      Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                    prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No_,_




                                                                                   AMANDA PER WIN
                                                                                   ASSIST ANT UNITED ST ATES ATTORNEY
                                                                                   FL. BAR NO. 0046814
     *Penalty Sheet(s) attached                                                                                          REV 8113/2018
Case 1:20-cr-20098-FAM Document 1 Entered on FLSD Docket 02/21/2020 Page 6 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant's Name: Emir Gilberto Reyes-Hernandez

 Case No: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Count#: 1

 Bribery of Public Officials

 Title 18, United States Code, Section 201(b)(2)(A)

 * Max. Penalty: Fifteen (15) years' imprisonment




  *Refers only to possible term of incarceration, does not include possible fines, restitution,
          special assessments, parole terms, or forfeitures that may be applicable.
